 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
 9
10
11
     BRIAN WHITAKER, individually, and             CASE NO. 2:21-CV-00492-JAM-JDP
     on behalf of all others similarly situated,
12                                                 Hon. John A. Mendez
13
           Plaintiff,
                                                   ORDER RE: STIPULATION AND
14   v.                                            JOINT REQUEST FOR EXTENSION
15                                                 OF TIME FOR DEFENDANT TO
     CLAIRE’S BOUTIQUES, INC., a                   RESPOND TO THE COMPLAINT
16   Michigan corporation,
17                                                 Complaint filed: March 18, 2021
           Defendant.
18
19
20
21
22
23
24
25
26
27
28
             ORDER RE: STIPULATION AND JOINT REQUEST FOR EXTENSION OF TIME
                               TO RESPOND TO COMPLAINT
 1         The Parties’ Stipulation and Joint Request for Extension of Time for Defendant to
 2   Respond to the Complaint was reviewed and considered by this Court.
 3         It appearing to the satisfaction of the Court and good cause showing, IT IS SO
 4   ORDERED:
 5         The deadline for Defendant, Claire’s Boutiques, Inc., to respond to Plaintiff Brian
 6   Whitaker’s Complaint shall be June 28, 2021.
 7
 8
 9   DATED: May 18, 2021                   /s/ John A. Mendez
                                           THE HONORABLE JOHN A. MENDEZ
10
                                           UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          1
            ORDER RE: STIPULATION AND JOINT REQUEST FOR EXTENSION OF TIME
                              TO RESPOND TO COMPLAINT
